DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 11-14 and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hebsur et al (U.S. Patent Pub. No. 2018/0054487; already of record in IDS).

Regarding claim 1, Hebsur discloses an electronic device (102), comprising: 
one or more processors (202), (fig. 2, [0041]); and 
memory (204) storing one or more programs configured to be executed by the one or more processors (202), (fig.2, [0043]), the one or more programs including instructions for: 
obtaining image data (UI 304) of a physical environment (i.e. field-of-view FOV 306) captured by an image sensor (212), wherein the physical environment includes a first external device (104a) and a second external device (104b), (fig. 3a, [0050]); 
determining a region of interest based on a gaze direction of a user (110) in the physical environment (i.e. region of interest in the direction having electronic devices 104a and 104b), (fig. 3a, [0050]); and 
in accordance with a determination that the region of interest corresponds to the first external device (104a) and the image data (UI 304) includes a representation of the first external device (104a) (i.e. the UI 304 includes the electronic device 104a based on the region of interest from the physical environment), (fig. 3a, [0062 and 0065]): 
causing a display (302) to display an affordance (310) corresponding to a function (i.e. multiple functions of control buttons 310) of the first external device (104a), wherein detecting user activation of the displayed affordance causes the first external device (104a) to perform an action corresponding to the function (i.e. perform action such as PLAY, STOP, etc.), (fig. 3a, [0067]); and 
forgoing causing a display (302) to display an affordance (310) corresponding to a function (i.e. perform function such as PLAY and STOP) of the second external device (104b), (fig. 3a, [0067]).

Regarding claim 5, Hebsur discloses wherein the one or more programs further include instructions for: 
providing an inquiry signal (i.e. signal through wireless communication network 106) to cause the first and second external devices (104a and 104b) to transmit identification information (i.e. identity parameter); and 
receiving the identification information (identity parameter) of the first and second external devices (104a and 104b), (figs. 1 and 3a, [0064-0066]).

	Regarding claim 6, Hebsur discloses wherein the determination that the image data (304) includes a representation of the first external device (104a) is based on the received identification information (identity parameter) of the first external device (104a), (fig. 3a, [0064-0066]).

	Regarding claim 7, Hebsur discloses wherein the one or more programs further include instructions for: 
receiving, from the first external device (104a), information specifying the function (i.e. play, stop functions) of the first external device (104a); and 
determining the affordance (310) corresponding to the function of the first external device (104a) from a plurality of candidate affordances (310 or 308) based on the information specifying the function, (fig. 3a, [0066-0067]).

Regarding claim 8, Hebsur discloses wherein determining that the image data (304) includes a representation of the first external device (104a) comprises: 
comparing portions of the image data (304) with a plurality of stored images (i.e. memory 204 store a database of device-types of the plurality of electronic devices associated with their corresponding visual cues), wherein one or more stored images (i.e. stored visual cues of electronic devices 104a and 104b) of the plurality of stored images correspond to the first external device (104a), (figs. 2-3a, [0043, 0045 and 0048]).

Regarding claim 11, Hebsur discloses wherein the one or more programs further include instructions for: 
determining, based on the image data (304), a location corresponding to the physical environment (FOV 306), wherein the determination that the image data (304)  includes a representation of the first external device (104a) is based on the determined location, (fig. 3a, [0064-0066]).
	
	Regarding claim 12, Hebsur discloses wherein the one or more programs further include instructions for: 
in accordance with the determination that the region of interest (FOV 306) corresponds to the first external device (104a) and the image data (304) includes a representation of the first external device (104a), establishing a wireless communication connection (wireless communication network 106) between the electronic device (102) and the first external device (104a), (figs. 1 and 3a, [0064-0066]).

	Regarding claim 13, Hebsur discloses wherein the one or more programs further include instructions for: 
in accordance with the determination that the region of interest (306) corresponds to the first external device (104a) and the image data (304) includes a representation of the first external device (104a): 
receiving, from the first external device (104a), information specifying an operating status (“ON” state) of the first external device (104a); and 
causing the display (302) to display a representation of the operating status (ON state) of the first external device (104a), (fig. 3a, [0036 and 0065-0066]).

Regarding claim 14, please refer to claim 1 for details. 

Regarding claim 17, please refer to claim 7 for details.

Regarding claim 18, please refer to claim 13 for details.

	Regarding claim 19, please refer to claim 1 for details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebsur in view of Chen et al (U.S. Patent Pub. No. 2015/0100803; already of record in IDS).

	Regarding claim 2, Hebsur discloses everything as specified above in claim 1.  However, Hebsur does not mention the affordance corresponding to a function of the first external device is displayed overlaying a representation of the first external device in the representation of the physical environment.
	In a similar field of endeavor, Chen teaches wherein the one or more programs further include instructions for: 
in accordance with the determination that the region of interest (i.e. region of interest having controllable devices 301 and 302) corresponds to the first external device (301) and the image data (310) includes a representation of the first external device (301), causing the display to display a representation of the physical environment according to the image data (310), wherein the affordance (311) corresponding to a function of the first external device (301) is displayed overlaying a representation of the first external device (301) in the representation of the physical environment (i.e. the control interfaces 311 is displayed overlaying the controllable device 301 in the image 310 which represents the physical environment), (fig. 3a-3b, [0045-0046]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hebsur, by specifically providing the display overlaying the first external device, as taught by Chen, for the purpose of having a control interface for controlling each device separately.

Regarding claim 10, Chen discloses wherein an optical identifier (311) is displayed on the first external device (301) while the image data (310) is being captured by the image sensor (110), and wherein the determination that the image data includes a representation of the first external device (301) is based on a portion of the image data corresponding to the optical identifier (311), (figs. 3a-3b, [0041-0046]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hebsur, by specifically providing the optical identifier, as taught by Chen, for the purpose of having a control interface for controlling each device separately.

Regarding claim 15, please refer to claim 2 for details. 

Regarding claim 20, please refer to claim 2 for details.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hebsur in view Fujimaki et al (U.S. Patent Pub. No. 2015/0317518; already of record in IDS).

	Regarding claim 9, Hebsur discloses everything as specified above in claim 1.  However, Hebsur does not mention a depth sensor.
	In a similar field of endeavor, Fujimaki teaches wherein determining that the image data (PN) includes a representation (IM4) of the first external device (RC1) comprises: 
while obtaining the image data (PN), obtaining depth information of the physical environment (SC) using a depth sensor (63, 64 and 166) of the electronic device (10 and 20); 
generating a three-dimensional representation (VR) of the physical environment (SC) using the depth information (i.e. distance between the image display section 20 and the specific object); and 
comparing portions of the three-dimensional representation (VR) of the physical environment (SC) with a plurality of stored three-dimensional device representations (i.e. storage section 120 stores image data of the operation object such as remote controller RC1 and switch SW), wherein one or more stored three-dimensional device representations (RC1 and SW) of the plurality of stored three-dimensional device representations correspond to the first external device (RC1), (figs. 2 and 10, [0065, 0073-0075 and 0103-0104]).
	Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Hebsur, by specifically providing the depth sensor, as taught by Fujimaki, for the purpose of improving user convenience, [0008].

	Allowable Subject Matter
Claims 3-4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 3, none of the prior art of record teaches alone or in combination the limitation “wherein determining that the region of interest corresponds to the first external device comprises: extrapolating visual axes of the user's eyes; and determining that the extrapolated visual axes intersect at a region corresponding to the first external device.”

Claim 4, none of the prior art of record teaches alone or in combination the limitation “wherein determining that the image data includes a representation of the first external device comprises: determining, based on the image data, a probability that the image data includes a representation of the physical appearance of the first external device; and determining whether the probability exceeds a predetermined threshold value.”
Claim 16, none of the prior art of record teaches alone or in combination the limitation “wherein determining that the region of interest corresponds to the first external device comprises: extrapolating visual axes of the user's eyes; and determining that the extrapolated visual axes intersect at a region corresponding to the first external device.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ozawa et al (U.S. Patent Pub. No. 2018/0249086) discloses a display device and control method for display device.

Lanier et al (U.S. Patent Pub. No. 2017/0038829) discloses a social interaction for remote communication.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/Primary Examiner, Art Unit 2691